Title: The American Commissioners to Thomas Simpson, 16 July 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Simpson, Thomas


<Passy, July 16, 1778: We have wanted to settle disputes among the Ranger’s officers for some time, and at last have the pleasure of sending you a letter from Captain Jones which allows us to reinstate you on board the Ranger. Upon receipt of this, you will take command of the Ranger as first lieutenant, join Captain Whipple of the Providence, and obey his orders respecting your future cruises and voyage to America. Leave the British prisoners in the custody of whomever Schweighauser advises.>
